Herbert, J.,
dissenting. My dissent in this case is bottomed on the proposition that I cannot agree to requiring a county to pay into the Public Employees Retirement Fund money which has already been paid to an employee, whether by mistake, oversight or for any reason other than actual intention to avoid such payment.
I wholly agree that a county should be required to pay its share as an employer, but I would condition the requirement so that its payment would coincide with payment by the employee of the similar amount already received by him.
The result of this judgment will be to unduly enrich the employee. In fact, the effect of this judgment will be to put the employee in position that if he should choose to leave the service of the county prior to retirement age he can if he elects so to do withdraw from the retirement fund more money than he has ever paid in, to wit, one half of the amount which this judgment requires the county to pay.
In my view, the result here was never the intent or purpose of the Legislature.